          Case 2:20-cv-00111-RAJ Document 103-2 Filed 07/22/20 Page 1 of 3



                                                               The Honorable Richard A. Jones
 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9
     STATE OF WASHINGTON, et al.,                    NO. 2:20-cv-00111-RAJ
10

11                            Plaintiffs,            DECLARATION IN SUPPORT OF
                                                     STIPULATED MOTION TO
12         v.                                        MODIFY THE DEADLINE FOR
                                                     PRODUCTION OF THE
13   UNITED STATES DEPARTMENT OF                     ADMINISTRATIVE RECORD
14   STATE; et al.,

15                            Defendants.

16
     I, Laura Nowell, declare as follows:
17
        1. I work as an attorney with the U.S. Department of Commerce (“Commerce”), Office of
18         the General Counsel (“OGC”), and have worked in assisting and leading the
           compilation of the Administrative Record (“AR”) for the above-referenced case. I am
19         providing this declaration to explain why the Department will need an additional 60
           days, until September 23, 2020, to compile the administrative record in the above-
20
           captioned case. The below facts are either known to me personally or have been
21         conveyed to me by individuals with first-hand knowledge of the underlying facts and
           circumstances.
22
        2. Commerce has worked diligently to compile the AR in this matter. I understand that,
23         based on information provided by the individuals involved in drafting the Commerce
           Rule, the AR would largely consist of electronic communications that could only be
24
           collected and reviewed by carrying out electronic searches of Commerce information
25         systems.

26
        3. Between March and June of 2020, I understand that Commerce attorneys extensively
27         updated and refined the search terms that would need to be run by the Office of Chief
      Case 2:20-cv-00111-RAJ Document 103-2 Filed 07/22/20 Page 2 of 3



        Information Officers (OCIOs) for both the Bureau of Industry and Security (BIS) and
 1      the Office of the Secretary (OS) to cull and review potentially responsive documents
 2      for inclusion in the AR. This was an iterative process necessitated by the need to
        balance competing considerations: 1) that the search terms be sufficiently broad to
 3      capture all potentially responsive materials for inclusion in the AR; and 2) that the
        search terms not be so overbroad as to yield results that could not feasibly be reviewed
 4      in a reasonable time period (as an example, the first iteration of search terms returned
        included four custodians and the total data size ranged from around 5GB – 12GB). I
 5      understand that each iteration required a multi-week cycle in which Commerce
 6      attorneys developed search terms, one or more of the OCIOs conducted those searches
        on a sampling, or all, of the document custodians (processing time for this step typically
 7      required a week or more), and Commerce attorneys reviewed the results and worked
        to further refine the search terms.
 8
     4. By June 24, 2020, Commerce attorneys finalized the search terms. Completion of these
 9      searches by the OCIOs, transfer of the results to Commerce’s document review
10      platform, and processing of the documents within that platform to prepare for review
        then took several weeks in light of the overall volume of search results: approximately
11      33,000 documents amounting to approximately 1.9 million pages.

12   5. Commerce assigned five attorneys to review these documents. To date, Commerce
        attorneys have reviewed approximately pages in 3,123 documents, equivalent to
13
        approximately 385,731 pages.
14
     6. With additional time to conduct quality control reviews and to undertake the
15      mechanical process of compiling the AR from the identified documents, Commerce
        needs until September 23, 2020 to complete the AR.
16
     7. In connection with this request, Commerce also notes that on or about March 17, 2020,
17
        attorneys began working from home in response to the COVID-19 pandemic. On or
18      about March 19, 2020, the Commerce Department instituted immediate mandatory
        telework for all employees located at the main Commerce building. The building
19      remained closed to all but essential employees and periodically closed to even essential
        employees upon a determination that an employee in the building had tested positive
20      for COVID-19. I understand that as a result of working from home, procedures that
        would normally take a short period of time when working from the agency’s network,
21
        such as downloading data from the OCIO to assess whether searches were done
22      correctly, and all relevant data pulled, often took hours to complete from the attorneys’
        homes, which had much slower internet speed and capacity. Such delays were
23      unanticipated at the start of mandatory telework and have led to a slowdown in
        reviewing and compiling the administrative record.
24

25   8. Due to Department IT security protocols with respect to remotely printing and
        scanning, I have electronically signed.
26
27
          Case 2:20-cv-00111-RAJ Document 103-2 Filed 07/22/20 Page 3 of 3



     I declare, under penalty of perjury, that the foregoing is true and correct, based on
 1   my knowledge, information, and belief.
 2

 3
     Executed on July 22, 2020.
 4

 5
                                                            s/ Laura Nowell
 6
                                                                                     Laura Nowell
 7
                                                                                          Attorney
 8                                                                       Office of General Counsel
                                                                     U.S. Department of Commerce
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
